DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2022 has been entered. 
Response to Amendment
Claim 21 and 22 are new.
Claims 12 and 17 are cancelled. 
Claims 1, 10 and 20 are amended.
Claims 1-11, 13-16, and 18-22 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, and 20-22 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “second providing” and “second provided” render the claim indefinite as it would not be clear to a person of ordinary skill what the term means and where the 
Claim 20 recites the limitation "the damping ratio" in page 7 of the claims.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Koudar I (2017/0115382 A1) in view of Kim (US 20170168151 A1) and Koudar II (US 2019/0141443 A1).
Regarding claim 1, Koudar I teaches obtaining a correlation of at least two characteristics of a transducer[Abstract; 0004, 0028, 0040; Claim 1; Fig 9];
wherein the at least two characteristics of the transducer are obtained from a plurality of stored calibration results determined during a calibration of the transducer[0027, 0037, 0040, 0052-0053; Claim 17; All teach optimization and storage of values]; .....
determining a given transmission frequency for the transducer[0006];
selecting, from the plurality of stored calibration results, a reverberation time desired for the transducer[Abstract; 0005,0006; Claim 2; Fig 9]; 
obtaining from the plurality of stored calibration results a damping ratio corresponding to the selected reverberation time and the given transmission frequency [0027, 0043, 0047, 0048];
generating a ranging signal command[#904 in Fig 9];
providing the ranging signal command to the transducer[0030, 0031];
wherein the ranging signal command instructs a PAS sensor to drive the transducer to output a ranging signal at the given transmission frequency, at a given transmission amplitude, and at a first transmission phase[Abstract; 0004-0006] and;
generating a damping signal command[#906 or #908 in Fig 9];
second providing the damping signal command to the transducer[0030, 0031]; 
wherein the damping signal command is generated and second provided to the PAS sensor independently of the outputting of the ranging signal by the transducer[#906 or #908 in Fig 9 is a separate step]; 
wherein, based on the damping signal command, the transducer is instructed to further output a dampened ranging signal at the first transmission frequency, at a second transmission amplitude, and at a second transmission phase[0006,0030,0031]; …..

and wherein the outputting of the as dampened ranging signal results in a dampening, of transducer reverberations arising from the ranging signal [Abstract; 0004-0006, 0030, Fig 9; Claim 1].
Koudar I does not explicitly teach wherein the plurality of stored calibration results are stored in a Look-Up Table (LUT);[though it would be obvious to use a look up table to store the correlation instead of having to calculate it each time] 
Kim teaches that wherein the plurality of stored calibration results are stored in a Look-Up Table (LUT);[abstract; 0058-0059; Claim 5] ….. wherein, based on the damping signal command, the transducer is instructed to further output a dampened ranging signal at the first transmission frequency, at a second transmission amplitude, and at a second transmission phase[Fig 2; 0032]; ….. and wherein the second transmission phase is opposite to the first transmission phase[Fig 2; 0032]; 
It would have been obvious to modify the sensor controller of Koudar I to refer to look up tables as taught by Kim in order to obtain the correlation between various parameters by having pre-prepared look up tables instead of having to calculate values each time. Doing so would reduce the load on the controller.
Koudar I does not explicitly teach wherein the second transmission amplitude is a product of the damping ratio times the first transmission amplitude[though 0006, 0043, 0048 teach that the damping vibrations would be related to the transmission amplitude]; 
Koudar II teaches wherein the second transmission amplitude is a product of the damping ratio times the first transmission amplitude[0039-0044 with 0043 teaching that the damping 
It would have been obvious to modify the sensor controller of Koudar I to use the proportions as taught by Koudar II in order to find the optimum damping signal amplitude. Moreover, it would have been obvious to one having ordinary skill in the art to use a damping that has a ratio or relationship with the transmission amplitude, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 10, Koudar I teaches a transducer configured to generate a ranging signal and receive an echo signal[#204 in Fig 2];
wherein the ranging signal is characterized by a transmission amplitude, a transmission frequency, and a transmission phase[0002, 0005, 0006];
a transmit driver, coupled to the transducer, configured to generate a damping signal useful in damping reverberations in the transducer by further generation of the ranging signal[0030; Fig 3];
wherein the damping signal is characterized by ….., a damping frequency, and a damping phase opposite to the transmission phase[Abstract; 0004-0006, 0030, Fig 9; Claim 1];
wherein the transmit driver generates the damping signal independent of the given generation of the ranging signal by the transducer and in view of at least two characteristics of the transducer obtained from a plurality of stored calibration results [0027, 0037, 0040, 0052-0053; Claim 17; #906 or #908 in Fig 9; All teach optimization and storage of values and damping]…
Koudar I does not explicitly teach wherein the stored calibration results are stored in a Look- Up Table (LUT) correlating at least the transmission frequency to the damping ratio;[though 
Kim teaches that wherein the stored calibration results are stored in a Look- Up Table (LUT) correlating at least the transmission frequency to the damping ratio; [abstract; 0058-0059; Claim 5]. 
It would have been obvious to modify the sensor controller of Koudar I to refer to look up tables as taught by Kim in order to obtain the correlation between various parameters by having pre-prepared look up tables instead of having to calculate values each time. Doing so would reduce the load on the controller.
Koudar I does not explicitly teach wherein a damping amplitude is a product of the of the transmission amplitude and a damping ratio [though 0006, 0043, 0048 teach that the damping vibrations would be related to the transmission amplitude]; 
Koudar II teaches wherein a damping amplitude is a product of the of the transmission amplitude and a damping ratio [0039-0044 with 0043 teaching that the damping amplitude is proportional to the transmission meaning there is a ratio involved between it and the transmission amplitude]
It would have been obvious to modify the sensor controller of Koudar I to use the proportions as taught by Koudar II in order to find the optimum damping signal amplitude. Moreover, it would have been obvious to one having ordinary skill in the art to use a damping that has a ratio or relationship with the transmission amplitude, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 20, Koudar I teaches a first PAS sensor, provided with an article, configured to: detect an obstacle at a first ultra-short range distance from the article by damping reverberations arising in a first transducer after a transmission of a first ranging signal from the article and towards the obstacle[Fig 1; #104; 0022, 0023];
receive an echo signal reflected off the obstacle; output a modified first echo signal[0028];
and wherein the first transducer is configured to first generate the first ranging signal and receive the echo signal[#204 in Fig 2];
wherein the first ranging signal is characterized by a transmission amplitude, a transmission frequency, and a transmission phase[0002, 0005, 0006];
wherein the first PAS sensor further comprises: a transmit driver, coupled to the first transducer[0030; Fig 3],
 configured to independently determine before the first generation of the first ranging signal by the transducer, a damping signal to use;[]
and generate, after transmission of the first ranging signal, the damping signal to dampen the reverberations arising in the first transducer after the transmission of the first ranging signal[0030; Fig 3, 9];
wherein the damping signal is characterized by a damping amplitude, a damping frequency, and a damping phase opposite to the transmission phase [Abstract; 0004-0006, 0030, Fig 9; Claim 1];
wherein the transmit driver generates the damping signal in view of at least two characteristics of the transducer obtained from stored calibration results[0027, 0037, 0040, 0052- 0053; Claim 17; All teach optimization and storage of values and damping];.....

receive a second echo reflected off the obstacle; and output a modified second echo signal[0028];
and an electronic control unit configured to: receive the modified first echo signal and the modified second echo signal; and determine a minimum distance of the article from the obstacle by use of triangulation of the modified first echo signal and the modified second echo signal. [Fig 1; 0003, 0022, 0023, 0028].
Koudar I does not explicitly teach wherein the stored calibration results are stored in a Look-Up Table (LUT) correlating a given transmission frequency of the transducer to the damping ratio[though it would be obvious to use a look up table to store the correlation instead of having to calculate it each time]...
Kim teaches that and wherein the stored calibration results are stored in a Look-Up Table (LUT) correlating a given transmission frequency of the transducer to the damping ratio[abstract; 0058-0059; Claim 5]...
It would have been obvious to modify the sensor controller of Koudar I to refer to look up tables as taught by Kim in order to obtain the correlation between various parameters by having pre-prepared look up tables instead of having to calculate values each time. Doing so would reduce the load on the controller. 
Koudar I does not explicitly teach configured to independently determine before the first generation of the first ranging signal by the transducer, a damping signal to use [though Fig 9 
Koudar II teaches configured to independently determine before the first generation of the first ranging signal by the transducer, a damping signal to use [0039-0044 with 0039 teaching that the damping amplitude can be determined prior to the damping phase meaning it would be possible to calculate the damping signal before the ranging signal]
It would have been obvious to modify the sensor controller of Koudar I to calculations prior to damping as taught by Koudar II in order to find the optimum damping signal amplitude as well as calculating the damping signal ahead of time when the transmission amplitude is known as damping has a relationship with the transmission amplitude and to do so would save time.
Regarding claim 2, Koudar I, as modified, teaches the given transmission frequency for the transducer to the reverberation time, and the damping ratio.[Abstract; 0005-0006].
Koudar I does not explicitly teach the use of a LUT[though it would be obvious to use a look up table to store the correlation instead of having to calculate it each time]
Kim teaches the use of a LUT[abstract; 0058-0059; Claim 5]
It would have been obvious to modify the sensor controller of Koudar I to refer to look up tables as taught by Kim in order to obtain the correlation between various parameters by having pre-prepared look up tables instead of having to calculate values each time. Doing so would reduce the load on the controller.
Regarding claim 3, Koudar I, as modified, teaches a storage medium populated based on at least two calibrations of the transducer.[0027, 0052; claim 17]
Koudar I does not explicitly teach the use of a LUT[though it would be obvious to use a look up table to store the correlation instead of having to calculate it each time]

It would have been obvious to modify the sensor controller of Koudar I to store the data in look up tables as taught by Kim in order to obtain the correlation between various parameters by having pre-prepared look up tables instead of having to calculate values each time. Doing so would reduce the load on the controller.
Regarding claim 4, Koudar I, as modified, teaches the at least two calibrations of the transducer occur during each of production and during operational use of the transducer.[0027, 0052; claim 17]
Regarding claim 5, Koudar I, as modified, teaches each of the at least two calibrations of the transducer establish a relationship between a temperature of the transducer and a transmission frequency for the transducer.[0032, 0040, 0053]
Regarding claim 6, Koudar I, does not explicitly teach the damping ratio is between thirty percent (30%) and eighty percent (80% ) of the transmission amplitude.
However, it would have been obvious to one having ordinary skill in the art to use a damping ratio between 30% to 80% since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 7, Koudar I, as modified, teaches the damping signal command results in a providing of the damping signal having a damping phase that is substantially opposite the transmission phase.[0030 teaches out of phase]
Regarding claim 8,
Regarding claim 9, Koudar I, as modified, teaches the at least two characteristics of the transducer include, for a specified transmission frequency, the damping ratio to utilize to obtain the selected reverberation time.[Fig 9; 0005-0006, 0030-0032, 0051-0052, Claim 2]
Regarding claim 11, Koudar I, as modified, teaches a controller, coupled to the transmit driver, configured to generate a damping signal command[0030-0031]; 
wherein the damping signal command instructs the transmit driver to generate the damping signal based upon the given transmission frequency of the transducer and in view of the stored calibration results .[0005-0006, 0027, 0037, 0040, 0052-0053; Claim 17; All teach optimization and storage of values and damping]
Regarding claim 13, Koudar I, as modified, teaches the damping signal command instructs the transmit driver to generate the damping signal based upon a reverberation time. [Fig 9; 0005- 0006, 0030- 0032, 0051-0052, Claim 2]
Regarding claim 14, Koudar I, as modified, teaches ..... and wherein the damping signal is generated by the transmit driver based upon the selected damping ratio.[Fig 9; 0005-0006, 0030- 0032, 0048- 0052, Claim 1, 2, 5]
Koudar I does not explicitly teach the controller is further configured to generate the damping signal command based upon at least one entry provided in the LUT; wherein the LUT provides at least one correlation of the reverberation time and the damping ratio; wherein the controller is further configured to communicate, in the damping signal command, the damping ratio selected from the LUT; [though it would be obvious to use a look up table to store the correlation instead of having to calculate it each time]
Kim teaches the controller is further configured to generate the damping signal command based upon at least one entry provided in the LUT[abstract; 0058-0059; Claim 5]; wherein the 
It would have been obvious to modify the sensor controller of Koudar I to refer to look up tables as taught by Kim in order to obtain the correlation between various parameters by having pre-prepared look up tables instead of having to calculate values each time. Doing so would reduce the load on the controller.
Regarding claim 15, Koudar I, as modified, teaches the controller is further configured to generate the damping signal command based upon a determined given transmission frequency of the transducer. [Fig 9; 0005-0006, 0030-0032, 0051-0052, Claim 1]
Regarding claim 16, Koudar I, as modified, teaches the controller is further configured to determine the given transmission frequency based upon a calibration of the transducer[0028];
wherein the calibration of the transducer generates a correlation of a temperature with each transmission frequency[0032, 0040, 0053]; 
wherein the controller is thermally coupled to the transducer by a first input terminal[Fig 2; ECU connected to sensor]; 
and wherein the determined given transmission frequency of the transducer is determined based upon a temperature of the first input terminal. [0032, 0040, 0053]
Regarding claim 18, Koudar I does not explicitly teach wherein the damping amplitude is between forty-five percent (45%) and sixty-five percent (65%) of the transmission amplitude.
However, it would have been obvious to one having ordinary skill in the art to use a damping amplitude between 45% to 65% of the transmission amplitude, since it has been held that 
Regarding claims 19 and 22, Koudar I does not explicitly teach the damping frequency is within twenty percent (20%) of the transmission frequency.
However, it would have been obvious to one having ordinary skill in the art to have a damping frequency within twenty percent (20%) of the transmission frequency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 21, Koudar I does not explicitly teach wherein the damping amplitude is a product of the transmission amplitude times the damping ratio [though 0006, 0043, 0048 teach that the damping vibrations would be related to the transmission amplitude]; and wherein the damping amplitude is between forty-five percent (45%) and sixty-five percent (65%) of the transmission amplitude.
Koudar II teaches wherein the second transmission amplitude is a product of the damping ratio times the first transmission amplitude[0039-0044 with 0043 teaching that the damping amplitude is proportional to the transmission meaning there is a ratio involved between it and the transmission amplitude]
It would have been obvious to modify the sensor controller of Koudar I to use the proportions as taught by Koudar II in order to find the optimum damping signal amplitude. Moreover, it would have been obvious to one having ordinary skill in the art to use a damping that has a ratio or relationship with the transmission amplitude and to use a damping amplitude between 45% to 65% of the transmission amplitude, since it has been held that where the general conditions 

Response to Arguments
Applicant's arguments filed 01/11/2022 with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the specific combination of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center 





/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645